The defendant appeals from a judgment in favor of the plaintiff. The action was upon a policy insuring the plaintiff, an automobile finance company, from loss from the wrongful conversion of an automobile and trailer, conditionally owned by Tom Krenz.
(1) The defendant attempted to show by exemplified copies of the Motor Vehicle records of the State of New York that Krenz had transferred title to the automobile in question. The court erroneously excluded the records, if they were exemplified, according to the acts of Congress. N.J.S.A. 2:98-19. The value of such records would depend upon the law of the State of New York. Condit v. Blackwell, 19 N.J. Eq. 193; 22 Id. 481. Such law doubtless could have been proved under N.J.S.A. 2:98-18. We cannot say that it might not have been material to show lack of coverage. *Page 8 
(2) The agreed state of the case concedes that the York Jersey Underwriters Agency, Inc., was the defendant's agent; hence, there was no error in proving a copy of a letter to it upon proof that a demand for the production of the original had been served.
(3) A judgment in excess of the amount claimed in the proof of loss, with interest, was clearly erroneous.
The judgment is reversed, with costs to abide the event.